           Case 2:20-cv-00532-RSL-MLP Document 14 Filed 08/27/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIIL TKACHEV,

 9                             Petitioner,                 Case No. C20-532-RSL-MLP

10          v.                                             ORDER DIRECTING GOVERNMENT
                                                           TO FILE RECORDING OF BOND
11   ICE FIELD OFFICE DIRECTOR,                            HEARING AND REMOVAL UPDATE

12                             Respondent.

13

14          Having reviewed the record, the Court ORDERS the Government to file, within 14 days

15   of the date of this order, either (1) a contemporaneous record of Petitioner’s March 18, 2020

16   bond hearing and an update regarding the status of Petitioner’s removal, or (2) if Petitioner has

17   been removed by that time, a notice of his removal.

18          The Clerk is directed to send copies of this order to the parties and to the Honorable

19   Robert S. Lasnik.

20          Dated this 27th day of August, 2020.


                                                           A
21

22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23


     ORDER DIRECTING GOVERNMENT TO FILE
     RECORDING OF BOND HEARING AND
     REMOVAL UPDATE - 1
